Citation Nr: 1315117	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a stomach disability, to include whether service connection can be granted.  

2.  Entitlement to service connection for a nerve disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from August 1961 to July 1970.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part, the July 2008 rating decision determined that a previously denied claim for service connection for a stomach disorder was reopened.  While acknowledging that the RO in July 2008 adjudicated the Veteran's claim on a de novo basis, the Board is nevertheless required to address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a stomach disorder.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.


FINDINGS OF FACT

1.  A December 1984 rating decision denied the appellant's claim of entitlement to service connection for a stomach disability.  The appellant was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in December 1984 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a stomach disability.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's GERD or diverticulosis is related to service. 

4.  A non-psychiatric-based disorder manifested by nerve problems is not shown to be currently manifested.  


CONCLUSIONS OF LAW

1.  The December 1984 rating decision which denied service connection for a stomach disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the December 1984 rating decision, in connection with Veteran's request to reopen a claim of service connection for a stomach disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for entitlement to service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for entitlement to service connection for a non-psychiatric-based nerve disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The duty to notify was satisfied by a letter from the RO to the Veteran in January 2008 which addressed the initial claim of service connection and the claim to reopen.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The Veteran was afforded a VA esophagus and hiatal hernia examination in July 2009 in connection with his claim of service connection for a stomach disability.  The Board finds that the July 2009 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has not obtained a medical opinion in connection with the claim of service connection for a "nerves" disorder.  Given the procedural history of the claim, the Board has clarified the issue on appeal.  In July 1984 the Veteran sought service connection for "nervous condition (PTSD [posttraumatic stress disorder])."  See VA Form 21-526.  A December 1984 rating decision denied a claim for service connection for a "panic" disorder and for PTSD.  In September 2007, the Veteran sought to reopen his claim seeking service connection for panic disorder and PTSD (see September 2007 VA Form 21-4138), and for "nerves" (see September 2007 VA Form 21-526).  In the July 2008 rating action on appeal, the RO granted service connection for PTSD, but denied the claim of service connection for a "nerve condition."  The RO noted in the June 2009 statement of the case (SOC) that "it is not clear to what exactly you are referring in your claim for a nerve condition."  In a February 2008 letter, the Veteran made reference to nerve damage due to malaria pills.  The RO contacted the Veteran in July 2009 and asked that he clarify what symptoms he was claiming are caused by the nerve condition.  In an August 2009 statement, the Veteran again referred to nerve damage and malaria pills as well as restlessness and anxiety which he related to his experiences in service.  On his VA Form 9, received in August 2009, the Veteran again claimed that his nerves disorder was related to taking pills for malaria.  Service connection is in effect for PTSD.  Therefore to afford the Veteran due process, the Board will proceed with its adjudication of this claim under the belief that, as a psychiatric-based disability has been service connected, the Veteran's claim for "nerves" is related to a non-psychiatric-based disorder.  

The Board concludes an examination is not needed in this case because there is no indication in the Veteran's treatment records of a current neurologically-based disability, and the Veteran has otherwise not put forth lay or medical evidence of any current neurologically-based disability or recurrent symptoms of such a disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a December 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a stomach disorder.  This rating decision indicates that the Veteran was treated in service for complaints of right upper quadrant pain without evidence of organic stomach pathology; functional gastrointestinal problem was diagnosed.  In the course of his discharge examination, the Veteran showed no signs of having any gastrointestinal disability.  Service connection for a stomach condition was denied because such a disorder was not shown by the record.  The Veteran did not appeal this denial of his claim.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran was notified of the decision, but did not appeal. 

Nothing pertinent to the instant stomach disability claim was received and associated with the claims file during the year subsequent to notice of the December 1984 RO denial.  As such, no new and material evidence relevant to the claim of entitlement to service connection for a stomach disorder was received during the relevant period and the December 1984 RO rating decision became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The claim of entitlement to service connection for a stomach disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim of entitlement to service connection for a stomach disorder September 2007.  

Additional evidence associated with the claims file following the RO's prior final denial in December 1984 includes several private and VA medical records, and the report of a July 2009 VA esophagus and hiatal hernia examination which indicate that the Veteran has a stomach disorder.  A March 2005 private medical record includes a diagnosis of abdominal pain, probably due to gastritis.  In the course of a July 2009 VA esophagus and hiatal hernia examination, the Veteran complained of problems associated with gastroesophageal reflux disease (GERD) which he says began in 1968, during his military service.  Upper gastrointestinal testing, utilizing barium, revealed the presence of hiatal hernia and reflux.  No other significant abnormality was noted.  GERD, diverticulosis and colonic polyp were also diagnosed.  The examining physician opined that the currently diagnosed conditions were not related to the noted in-service digestive system related complaints because the in-service complaints were transient in nature and resolved with short term treatment.  

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Veteran currently has a medically-diagnosed stomach disorder, namely, GERD.  As noted, in December 1984 the RO found that the Veteran did not have a stomach-related disorder.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material in that it relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  

Therefore, the request to reopen the previously denied claim of entitlement to service connection for a stomach disability is granted.  38 C.F.R. § 3.156(a).  The Board finds that it may adjudicate this claim on the merits because the RO adjudicated the claim on a direct basis.  The Veteran was provided laws and regulations regarding the underlying claim of service connection and he has presented argument on that issue.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the issue on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Neither of the instant claims is included therein.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Basis

Review of the Veteran's service treatment records shows that the veteran complained of being "nervous and weak" in November 1968.  The use of Librium was noted to have helped his nervousness.  In February 1969, the Veteran complained of right upper quadrant pain, together with intermittent gas.  Functional gastrointestinal problem was diagnosed.  He complained of an upset stomach in July 1969.  At his June 1970 separation examination, clinical evaluation was normal and no pertinent defects or diagnoses were noted.  On a Report of Medical History, the Veteran complained of weak stomach and answered "yes" to having or having had stomach trouble and frequent indigestion.  The examiner noted the nervous stomach and gas.

Stomach Disorder

The report of an October 1984 VA examination included the Veteran's complaint that the top and right side of his stomach hurts.  Radiographic studies which yielded a diagnosed of normal upper GI series.  The examiner noted "no established GI diagnosis.  Symptomatic treatment only."  

The report of a July 2009 VA examination yielded diagnoses of GERD, diverticulosis and a colonic polyp.  The examiner noted the Veteran's report of onset of GERD symptoms in 1968, his complaint of diverticulosis, onset 2000 and a history "over the last several years" of intermittent nonspecific bowel discomfort.  Following the examination and review of the record, the examiner opined that that the diagnosed GERD disorder and diverticulosis were less likely than not related to the digestive symptoms noted in service because those symptoms were transient and resolved following short term treatment.  No studies were done at that time because of the transient, mild nature of the symptoms.   

The Veteran essentially claims that he has had stomach problems since service and reported that history at both the 1984 and July 2009 VA examinations.  The Veteran is competent to describe the symptoms he experiences; however, the Board must determine, on a case by case basis, whether the particular disability at issue is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The etiology of the diagnosed diverticulosis and GERD are outside the realm of common knowledge of a lay person.  The Board finds the VA examiner's opinion more probative because it was rendered by a physician, after an examination and review of the record, including the service treatment records and included a rationale for the opinion provided.    

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

Nerves Disorder

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence on file is against a grant of service connection for a disorder manifested by "nerves."  As detailed previously, this claim seems to be limited to non-psychiatric-based symptoms.  Service connection has been granted for PTSD, a psychiatric-based disability.  Subsequent to service, the Veteran initially sought service connection for this disorder in September 2007.  See VA Form 21-526.

Both the in-service and post-service medical record is devoid of findings relating to the presence of a nerves disorder (i.e., neurological disorder).  

The Board notes that the Veteran is competent to assert as to his own observable symptoms during and after active duty.  In a February 2008 letter, he complained of a disorder that at times causes his handwriting to suffer, as he loses control of his hands.  The Board finds his assertions to be credible in this regard.  However, the contentions by the Veteran that he incurred a nerves based disorder, separate and apart from his service-connected psychiatric disorder (PTSD) during active duty, to include as a result of his taking pills for malaria, does not constitute competent evidence in support of his claim.  The specific issue in this case of whether the Veteran had a non-psychiatric-based nerves disorder during active duty or thereafter falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435.  As a result, the assertions by the Veteran and his witnesses cannot constitute competent medical evidence in support of his claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Because the Veteran has no current disability related to a non-psychiatrically-based nerves disorder, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a stomach disorder, the appeal to this extent is allowed.

Service connection for a stomach disorder is denied.

Service connection for a nerve disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


